Dewey, J.
— Case for so negligently managing the defendant’s boat, that it violently struck and sunk the plaintiff’s boat. General demurrer to the declaration sustained; and final judgment for the defendant.'
The question here raised is, whether a direct and forcible injury to property, not intentional, but the result of carelessness, may be the subject of an action on the case, or whether trespass is the only remedy?
There is no doubt that, at common law, trespass will lie for a direct and violent injury, whether inflicted through negligence, or intentionally. Leame v. Bray, 3 East, 593. And, since the decision of the case of Williams v. Holland, case has also been a legal remedy for such an injury, if occasioned by carelessness, but not if wilfully done. 10 Bing. 112. See, also, Ogle v. Barnes, 8 T. R. 188.—Blin v. Campbell, 14 Johns. 432. The demurrer should have been overruled (1).

Per Curiam.

— The judgment is reversed with costs. Cause remanded, &c.

 Vide R. S. 1843, p. 691.—Hines v. Kennison, May term, 1846.